Exhibit 13.01 Message from the Managing Owner Dear Unitholder: The RJO Global Trust Class A units posted a loss of (7.38%) and Class B units posted a loss of (5.52%) for 2013.The NAVper unit for Class A at year-end was $71.25 and for Class B at year end was $78.74 (please see Note (1) and Note (9) in the notes to financial statements for more information with respect to the calculation of net asset value) compared to $76.92 per Class A unit at the beginning of the year and $83.34 per unit for Class B. During 2013 no Class A or Class B units were purchased and $10,854 worth of Class A units were converted to Class B units. Several reports out in January 2013 noted that market participation by governmentsand central banks around the world reached unprecedented levels over the last few years.This participation has suppressed market volatility and put off an ultimate response to ballooning global debt problems.The U.S. Congress and President have pushed back budget discussions until late spring 2014.The stock market did not experience negative effects as a result.The S&P 500 jumped out to a 5% gain in January.Interest rates, on the other hand, have not reacted favorably to the recent developments.While the interest rate on the 10-year U.S. Treasury has crept back into the 2% range after spending much of last year between 1.5% and 1.8%, it is still low by historical standards.Crude oil is creeping back towards $100 per barrel and other commodities appear to be well bid for.In February, the S&P 500continued its climb and tested the all-time highs established back in October 2007 by adding a 1.4% profit to its 5% gain in January.Sell offs in crude oil and gold led the commodity sector lower.The Dow Jones UBS Commodity Index was down over 4% in February, pushing it into negative territory for the year. Yield on the 10-Year U.S. Treasury found support at the 2% level and drifted back to 1.85%.In part, the commodity sell off and bounce in the treasury market was in response to the U.S. government sequester that took place at month end February and was signed into law on March 1. The automatic spending cuts are expected to dampen economic activity and temporarily put off inflation concerns.Governments around the world continue to participate in the markets, postponing more lasting solutions to the global economic challenges.The ultimate market response to this unprecedented government participation is expected to be significant and could offer some investment opportunities in the managed futures sector.In March, the S&P 500 posted new all-time highs, rising 3.75% and finishing the quarter up nearly 11% for year-to-date.The 10-year U.S. Treasury returned 0.26%.The commodity sector, as reflected by the Dow Jones UBS Commodity Index, rose 0.67% during March but remained in negative territory for the year, down 1.13%.Governments and central banks around the world remain engaged and very active in their respective economies as they try to manage a fragile global economic recovery. The strengthening U.S. dollar and the rising U.S. stock market appear to be the result of bleak situations in the European economies rather than outright strength of the U.S. economy. The stock market set new all time highs during the month of April.The S&P finished April up almost 13% for the year.Near record low yields persist in German, French, Japanese, and U.S. sovereign debt markets.Central banks around the world remain committed to a low to near zero interest rate environment in an attempt to provide fuel to weak global economic recoveries.The Dow Jones UBS Commodity Index continued its slide during April and was down approximately 4% for the year to date.With no signs of inflation and stagnant global demand for most commodities, markets just cannot seem to sustain any upside momentum.The stock market posted new all time highs again during the month of May.The S&P 500 Total Return Index gained another 2.3% and is up just over 15% for the year.A stronger U.S. dollar and a perception of tepid global economic growth kept pressure on the Dow Jones UBS Commodity Index.The Index lost over 2% during the month and was now down over 6% for the year to date.While central banks around the world remain committed to a near zero interest rate environment in an attempt to provide fuel to weak global economic recoveries, longer term rates crept higher during the month.The yield on the U.S.10-year Treasury closed the month at 2.16%, a new high for the year.The perception that the central banks are going to remain committed to an “easy” monetary environment while governments put off dealing with mounting debts and budget issues might just be starting concerns on the part of bond holders.During June, the Federal Reserve Bank announced its plan to gradually begin reducing the amount of U.S. Treasury notes and bonds it has been purchasing on a monthly basis.This caused interest rates to rise to their highest levels in over a year.The yield on the 10-year note rose rapidly from 2% to just over 2.5%.While rates continue to be low by historical standards, the change of stance by the Fed did serve to dampen investors’ enthusiasm for stocks, bonds, and commodities during June.The S&P 500 Total Return Index lost just over 1.4% during June, its first losing month since October of last year.The Index managed to remain positive for the 2nd quarter and has gained almost 14% for the year to date.A stronger U.S. dollar didn’t provide any help for the Dow Jones UBS Commodity Index.The Index lost 4.72% during the month and commodities are now down over 10% for the year to date.In the commodity sector, crude oil and natural gas have held steady while the metals markets have faced the most selling pressure. 40 Stocks rebounded strongly in July with the S&P 500 rising almost 5% to finish the month at a new all-time high, showing a gain of 18.20% for the year.After a significant percentage jump in June, interest rates stabilized in July.The 10-Year U.S. Treasury note traded in a narrow range during the month averaging 2.6%.The markets seemed to acknowledge that the U.S. economy is growing steadily without much inflationary pressure.Still, investors are watching the Fed very closely for any hint of a pullback from its 4-year endeavor to support the economy with easy monetary policy.A new variable for Fed watchers was the replacement for Fed Chairman Bernanke.The U.S. dollar remained strong against the Japanese Yen, Aussie Dollar and Canadian Dollar but slid a bit during the month against the Euro.The Dow Jones UBS Commodity Index gained slightly during the month but remained down almost 10% for the year to date.Stocks lost ground in August for the second time in the last three months.Concern over military action in Syria and inconsistent economic reports seemed to have given the market a reason for pause.The S&P was still up approximately 16% for the year to date.U.S. Treasury yields inched higher over the course of the month.The total return on the U.S. 10-year note was -5.39% for the year to date.The U.S. dollar remained strong against the Japanese Yen, Australian Dollar and Canadian Dollar but remained on the weaker side versus the Euro, Pound, and the Swiss Franc.The Dow Jones UBS Commodity Index gained just over 3% for the month on the back of stronger energy and precious metals markets, but remained down over 6% for the year to date.Stocks regained lost ground, posted a new all-time high mid-month, then settled back a bit at month end to finish September with a 3% gain.That puts the S&P 500 Total Return index up approximately 20% for the year to date.Stock and bond markets were both pleased when the Federal Reserve signaled that it would not begin to taper its purchasing of treasuries in the near future.The Fed’s decision was based on continued weakness in certain areas of the economy and concern for the lack of momentum of the nation’s overall economic recovery.Commodities trended lower reflecting adequate supplies in agriculture markets and the lessening of tensions surrounding Egypt and Syria in the Middle East which had supported higher oil prices recently.As a result, the Dow Jones UBS Commodity Index lost 2.55% during the month and had lost almost 9% for the year to date.After a brief rise in August, the U.S. dollar resumed a weakening trend in September.The U.S. Dollar Index had lost 5.6% from its recent peak in early July. During the first half of October, the focus remained on the debt ceiling discussion in Washington. As the U.S. government shutdown became reality resulting in a lack of economic data availability uncertainty remained high creating a choppy market environment.By mid-month, however, anxiety of a potential default of government debt payments were replaced by relief following president Barack Obama’s signing of a temporary extension until February 2014.As a result of the extension, global equity markets surged higher with emerging market equities leading the way.Fixed income markets also gained on the back of the decision as well as a result of soft U.S. employment data that was taken as a sign that the Fed will not start tapering any time soon.In currency markets, the Euro strengthened against the U.S. dollar extending its bullish trend from September.In the commodity sector, sugar futures were the big gainers on the month, reversing sharply from the long-term bearish trend that had prevailed since mid-2011.Throughout November, mixed economic news kept markets guessing whether the U.S. recovery was a) strong enough for traders to not worry about any tapering, b) strong enough for the Fed to start tapering but too weak for traders not to worry about that, or c) too weak for the Fed to start tapering and, thus, markets enjoying more QE.Eventually, equity markets continued their steady grind higher amid better - than-expected economic news and the quasi-confirmation of Fed vice-chair Janet Yellen as Ben Bernanke’s successor as Fed chair, which points towards a continuation of the Fed’s loose monetary policy.In fixed income, however, bond yields ticked up somewhat. In currencies, Yen weakness persisted as carry traders continued to sell the low-yielding Japanese currency in order to fund purchases of higher-yielding assets.In commodities, gold declined significantly, hit hard by a strengthening U.S. dollar and strong economic data.The beginning of December was marked by high uncertainty as investors turned increasingly worried for the start of Federal Reserve tapering ahead of their policy meeting.However, these fears were replaced by euphoria by mid-month as the Fed announced only a slight reduction of monthly asset purchases hinting that its key interest rate would stay near zero “well past the time” that that the U.S. jobless rate falls below 6.5%.As a result, equity markets rallied broadly in the latter part of the month building on the gains seen in September, October, and November.Energy and base metal prices also pushed higher. The fixed income sector showed a measured response to the Fed announcement while in FX markets the Japanese Yen continued to slide hitting a 5-year low against the U.S. dollar.In precious metals, the price of gold edged lower recording its biggest yearly loss in 32 years. We thank you for your continued support. Past performance is not indicative of future results. /s/ James Gabriele James Gabriele Chief Financial Officer R.J. O’Brien Fund Management, LLC Managing Owner RJO Global Trust 41 RJO GLOBAL TRUST Table of Contents Report of Independent Registered Public Accounting Firm – CF & Co., L.L.P. 43 Financial Statements: Consolidated Statements of Financial Condition as of December 31, 2013 and 2012 44 Condensed Consolidated Schedules of Investments as of December 31, 2013 and 2012 45 Consolidated Statements of Operations, for the years ended December 31, 2013, 2012 and 2011 46 Consolidated Statement of Changes in Unitholders’ Capital, for the years ended December 31, 2013, 2012 and2011 47 Notes to Consolidated Financial Statements 48 42 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Managing Owner and Beneficial Owners of RJO Global Trust and Subsidiary: We have audited the accompanying consolidated statements of financial condition, including the condensed consolidated schedules of investments, of RJO Global Trust and Subsidiary (the “Trust”) as of December 31, 2013 and 2012 and the related consolidated statements of operations and changes in unitholders’ capital for each of the three years in the period ended December 31, 2013.These financial statements are the responsibility of the Trust’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Trust is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Trust’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of RJO Global Trust and Subsidiary as of December 31, 2013 and 2012 and the results of their operations and changes in unitholders’ capital, for each of the three years in the period ended December 31, 2013, in conformity with U.S. generally accepted accounting principles. /S/ CF & Co., L.L.P. CF & Co., L.L.P. Dallas, Texas March 31,2014 43 RJO GLOBAL TRUST AND SUBSIDIARY Consolidated Statements of Financial Condition December 31, December 31, Assets Assets: Equity in commodity Trading accounts: Cash on deposit with broker $ $ Unrealized gain on open contracts Purchased options on futures contracts (premiums paid $0 and $753,417, respectively) - Total due from broker Cash and cash equivalents on deposit with affiliate Cash on deposit with bank Fixed income securities (cost $1,501,697 and $11,005,602, respectively), held by affiliate Interest receivable Cash on deposit with bank - Non-Trading Prepaid expenses - Non-Trading - Total Assets $ Liabilities and Unitholders' Capital Liabilities: Equity in commodity Trading accounts: Options written on futures contracts (premiums received $0 and $978,634, respectively) $
